       EXHIBIT 13




Case 3:17-cv-00072-NKM-JCH Document 457-13 Filed 04/03/19 Page 1 of 5 Pageid#:
                                   4311
Iii   MatthewHeimbach 2017-07-08 04:52 35 Q. ,§>


Reminder to all comrades in the area. We will be holding a Nationalist Front meeting , TWP and allies, in Ocoee TN this weekend on Saturday at 1pm at the famous Whitewater
Grill
The add ress is 1224 US-64, Ocoee, T N 37361
T he purpose of the meeting is to plan for the upcoming C harlottesville event carpool, plan for future events , network, and do a flash demo.
Come meet g reat comrades and let's make some historyl




      Case 3:17-cv-00072-NKM-JCH Document 457-13 Filed 04/03/19 Page 2 of 5 Pageid#:
                                         4312
        II    MatthewHeimbach 2017-07-23 0413 02 Q. &

        our official TWP riot shields a rrived




Case 3:17-cv-00072-NKM-JCH Document 457-13 Filed 04/03/19 Page 3 of 5 Pageid#:
                                   4313
    I I MatthewHeimbach 2017-07-23041408              Q.&

    also a dozen helmets thatll be painted black w ith Party insig nia's on them




Case 3:17-cv-00072-NKM-JCH Document 457-13 Filed 04/03/19 Page 4 of 5 Pageid#:
                                   4314
ii   MatthewHeimbach 2017-07-30 004920 Q. &

ltll be solid, alongside our leag ue of the south and vanguard america allies, we'll have an unbreakab le line




 Case 3:17-cv-00072-NKM-JCH Document 457-13 Filed 04/03/19 Page 5 of 5 Pageid#:
                                    4315
